PER CURIAM.
We affirm all but two provisions of the final judgment. The parties agree that the claim for costs to purchase a builder’s risk insurance policy was settled prior to trial and, therefore, the sum of $1,271.00 should not have been included in the amount awarded to the plaintiff. Additionally, we find that the trial court erroneously determined an entitlement to attorney’s fees pursuant to section 57.105, Florida Statutes (1983). The record demonstrates that the proceeding below cannot be characterized as one in which there was “a total or absolute lack of a justiciable issue, which is tantamount to a finding that the action was frivolous.” Whitten v. Progressive Casualty Insurance Co., 410 So.2d 501, 505 (Fla.1982) (quoting Allen v. Estate of Dutton, 384 So.2d 171 (Fla. 5th DCA 1980)). Accordingly, we instruct the trial court to enter an amended final judgment consistent with this opinion.
Affirmed in part; reversed in part.
DOWNEY, HURLEY and DELL, JJ., concur.